DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 and March 3, 2020 have been considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a shift range control device for switching a shift range by controlling drive of a motor, the shift range control device having an angle calculation unit that is configured to calculate a motor angle based on a motor rotation angle signal acquired from a motor rotation angle sensor detecting a rotational position of the motor; an acceleration calculation unit; a moving average calculation unit that is configured to calculate an acceleration moving average value as a moving average of at least one of a predetermined electrical angle cycle and a predetermined mechanical angle cycle of the motor acceleration; and wherein play is present between a motor shaft as a rotation shaft of the motor and an output shaft to which rotation of the motor is transmitted, and wherein the drive control unit has an idle running determination unit 
The prior art does not anticipate or render obvious a shift range control device for switching a shift range by controlling drive of a motor, the shift range control device having a microcomputer configured to: calculate a motor angle; calculate a motor acceleration based on the motor angle; calculate an acceleration moving average value as a moving average of at least one of a predetermined electrical angle cycle and a predetermined mechanical angle cycle of the motor acceleration; and adopt the acceleration moving average value to control the drive of the motor, such that the motor angle has become a target motor angle value corresponding to a target shift range, wherein play is present between a motor shaft as a rotation shaft of the motor and an output shaft to which rotation of the motor is transmitted, and wherein the microcomputer is further configured to: adopt the acceleration moving average value to determine end of an idle running state in which the motor is rotating within a range of the play; and adopt an angle correction value corresponding to the motor angle at the end of the idle running state, to set the target motor angle value and the remaining structure of claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2016/0214614 to Shirasaki et al. teaches an angle sensor on a throttle valve and adjusting the angle of the valve for shifting, but it lacks a teaching of a correction value or an acceleration calculation unit.
U.S. Publication No. 2011/0127104 to Shibahata teaches a steering angle sensor with an adjustment in it, but it lacks a teaching of a moving average calculation unit.
U.S. Publication No. 2011/0056450 to Notani teaches a crank angle sensor and an adjustment unit, but it lacks a teaching that there is an average calculation unit as in the subject invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN HOLMES/Primary Examiner, Art Unit 3659